DETAILED ACTION
1.	Claims 1-17 are currently pending. Claims 1-7 were withdrawn without traverse do to a restriction requirement. Claims 8-17 are examined below. The effective filing date of the present application is 9/25/2017. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Election/Restrictions
3.	Applicant’s election without traverse of claims 8-17 in the reply filed on 3/16/2022 is acknowledged.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 11 – “[A] communication unit to perform communication with a user terminal.” See MPEP 2181. The claim limitation uses the term “communication unit.” The generic placeholder is modified by functional language “to perform communication with a user terminal.” The generic placeholder is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent as to the hardware and the algorithm to perform the function of communicating.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 11 recite the limitation “a game service” in lines 10 and. It is unclear whether Applicant is referring to the “game service” introduced in lines 1 and 1 or if Applicant is introducing a new term. Appropriate clarification is needed. 
Claims 9 and 16 recites the limitation "the same item" in lines 1 and 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 recites the limitation "the skilled motion" in lines 2 and 2.  There is insufficient antecedent basis for this limitation in the claim.

9.	Claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to the hardware and the algorithm to perform the function of communicating. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 8, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2002/0024517 to Perez et al. (“Perez”) in view of George (“George”)1.

12.	With regards to claim 8, Perez disclosed the limitations of,
generating a skill motion item associated with a skill motion of a game character based on image data including motion data, received from a user terminal of a first user (See [0039] discussing the image capture of the user for controlling the avatar in a game.) ;
providing the user terminal with image data for the game character to which the skill motion item is applied (See [0039] discussing the generating of the avatar based on the motions of the user.);
Perez is silent on the limitation of,
when2 receiving a purchase request for the skill motion item from the user terminal, determining whether to approve the purchase request; and
when3 the purchase request is approved, storing the skill motion item in an item inventory of an account of the user terminal on a game service.
However, George teaches at [p. 2, Col.1, l. 3-15] and  [p. 3, Col.1, l. 25-40] and that it would have been obvious to one of ordinary skill in the video game art to include the when receiving a purchase request for the skill motion item from the user terminal, determining whether to approve the purchase request; and when the purchase request is approved, storing the skill motion item in an item inventory of an account of the user terminal on a game service (See [p. 2, Col.1, l. 3-15] in app purchases in a virtual reality (VR) environment and [p. 3, Col.1, l. 25-40], discussing the processing, validation, input, completion of a purchase using the interaction with VR environment with stored data.). 
Therefore, it would have been obvious for one of ordinary skill in the video game art before the effective filing date of the claimed invention to have modified the teachings of Perez to include the when receiving a purchase request for the skill motion item from the user terminal, determining whether to approve the purchase request; and when the purchase request is approved, storing the skill motion item in an item inventory of an account of the user terminal on a game service, as disclosed by George. One of ordinary skill in the art would have been motivated to make this modification in order to allow simple in-app purchases (George [p. 2, Col.1, l. 3-15]).  

13.	With regards to claim 11, Perez disclosed the limitations of,
a communication unit to perform communication with a user terminal (See [0088] discussing the communication path between sever and computer (310).); and
a processor, 
wherein the processor extracts a skeleton for an entity of motion data from image data including the motion data (See [0061] discussing processor (8) and the generating of the skeletal representation.), received from the user terminal (See [0039] discussing the generating of the avatar based on the motions of the user.), generates skill motion sequence data of a game character based on a change in motion of the skeleton(See [0039] discussing the image capture of the user for controlling the avatar in a game based on a skeletal model used.), and 
Perez is silent on the limitation of,
provides a game service in which the game character is represented based on the generated skill motion sequence data.
However, George teaches at [p. 2, Col.1, l. 3-15] and  [p. 3, Col.1, l. 25-40] and that it would have been obvious to one of ordinary skill in the video game art to include the providing a game service in which the game character is represented based on the generated skill motion sequence data (See [p. 2, Col.1, l. 3-15] in app purchases in a virtual reality (VR) environment and  [p. 3, Col.1, l. 25-40], discussing the processing, validation, input, completion of a purchase using the interaction with VR environment with stored data.). 
Therefore, it would have been obvious for one of ordinary skill in the video game art before the effective filing date of the claimed invention to have modified the teachings of Perez to include the providing a game service in which the game character is represented based on the generated skill motion sequence data, as disclosed by George. One of ordinary skill in the art would have been motivated to make this modification in order to allow simple in-app purchases (George [p. 2, Col.1, l. 3-15]).  

14.	With regards to claims 9 and 16, Perez is silent on the limitations of,
wherein the same item as the skill motion item, the purchase request of which is approved, is sold to all users in the game service.
 However, George teaches at [p. 2, Col.1, l. 3-15] and  [p. 3, Col.1, l. 25-40] and that it would have been obvious to one of ordinary skill in the video game art to include wherein the same item as the skill motion item, the purchase request of which is approved, is sold to all users in the game service (See [p. 2, Col.1, l. 3-15] in app purchases in a virtual reality (VR) environment and  [p. 3, Col.1, l. 25-40], discussing the processing, validation, input, completion of a purchase using the interaction with VR environment with stored data. Examiner notes that the store is available to all players.). 
Therefore, it would have been obvious for one of ordinary skill in the video game art before the effective filing date of the claimed invention to have modified the teachings of Perez to include wherein the same item as the skill motion item, the purchase request of which is approved, is sold to all users in the game service, as disclosed by George. One of ordinary skill in the art would have been motivated to make this modification in order to allow simple in-app purchases (George [p. 2, Col.1, l. 3-15]).  


15.	With regards to claim 12, Perez is silent on the limitations of,
wherein the skill motion sequence data further includes skill effect data corresponding to the skill motion (See [0045] discussing the system capturing the “punch” gesture of the user and determining the acceleration is increased to create a “power punch” by the avatar.), and
wherein the skill effect data includes at least one of data on a type of a skill effect determined based on a control signal of the user terminal, data on a time point when the skill effect occurs, or data on a location where the skill effect occurs (See [0031] discussing the game determining if an avatar scores and wins based on movements like punching,  jabs, bobs, etc. Examiner is interpreting the scoring based on movement and interaction with the game as a time point data.).

wherein the skill motion sequence data further includes speed data of the skill motion (See [0045] discussing the collecting of acceleration of a user’s fist.), and
wherein the speed data is determined based on a control signal of the user terminal (See Fig. 2 and [0124]-[0125] discussing the motion module determining speed.) Fi.

16.	With regards to claim 14, Perez is silent on the limitations of,
wherein the processor compares the motion data with harmful motion data previously stored in a database and fails to generate skill motion sequence data for the motion data when the motion data corresponds to the harmful motion data (See e.g., [0034] discussing the processor preventing the display and actions of prohibited gestures. The examiner is interpreting prohibited as harmful.).

17.	With regards to claim 15, Perez is silent on the limitations of,
wherein, when the communication unit receives a request to generate a skill motion item associated with a skill motion of a game character from a user terminal of a first user, the processor generates the skill motion item based on image data received from the user terminal of the first user (See [0039] discussing the image capture of the user for controlling the avatar in a game.), provides the user terminal of the first user with image data for the game character to which the skill motion item is applied (See [0039] discussing the generating of the avatar based on the motions of the user.), 
Perez is silent on the limitations of,
when receiving a purchase request for the skill motion item from the user terminal of the first user, determines whether to approve the purchase request, and, when the purchase request is approved, stores the skill motion item in an item inventory of an account of the first user.
However, George teaches at [p. 2, Col.1, l. 3-15] and  [p. 3, Col.1, l. 25-40] and that it would have been obvious to one of ordinary skill in the video game art to include the when receiving a purchase request for the skill motion item from the user terminal of the first user, determines whether to approve the purchase request, and, when the purchase request is approved, stores the skill motion item in an item inventory of an account of the first user (See [p. 2, Col.1, l. 3-15] in app purchases in a virtual reality (VR) environment and [p. 3, Col.1, l. 25-40], discussing the processing, validation, input, completion of a purchase using the interaction with VR environment with stored data.). 
Therefore, it would have been obvious for one of ordinary skill in the video game art before the effective filing date of the claimed invention to have modified the teachings of Perez to include the when receiving a purchase request for the skill motion item from the user terminal of the first user, determines whether to approve the purchase request, and, when the purchase request is approved, stores the skill motion item in an item inventory of an account of the first user, as disclosed by George. One of ordinary skill in the art would have been motivated to make this modification in order to allow simple in-app purchases (George [p. 2, Col.1, l. 3-15]).  


Allowable Subject Matter over the Prior Art
18.	The reason for allowable subject matter over the prior art of claims 10 and 17 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Neither Perez nor George teach a wherein, when a second user purchases the provided skill motion item through the interface, the processor provides the first user with a reward. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 George, C., Khamis, M. , von Zezschwitz, E., Burger, M., Schmidt, H., Alt, F. and Hussmann, H. (2017) Seamless and Secure VR: Adapting and Evaluating Established Authentication Systems for Virtual Reality. Network and Distributed System Security Symposium (NDSS 2017), San Diego, CA, USA, 26 Feb - 01 Mar 2017. ISBN 9781891562471 (doi:10.14722/usec.2017.23028), <http://eprints.gla.ac.uk/170218/1/170218.pdf>
        2 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.
        3 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.